UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR FISCAL YEAR ENDED DECEMBER 31, 2009 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 From the transition period from to Commission File No. 0-28223 CARGO CONNECTION LOGISTICS HOLDING, INC. (Exact name of small business issuer as specified in its charter) Florida 65-0510294 (State or other jurisdiction (I.R.S. Employer Incorporation or organization) Identification No.) P.O. Box 248 East Meadow, New York 11554 (Address of Principal Executive Offices) (888) 886-4610 (Registrant’s Telephone Number) Securities Registered Pursuant to Section 12(b) of the Exchange Act: Common Stock, $0.001 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes o No þ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on November 30, 2010 was approximately $470,972.As of November 30, 2010, the registrant had 1,569,907,354 shares of its common stock, par value $0.001 per share, outstanding. INFORMATION REGARDING FORWARD-LOOKING STATEMENTS Statements contained in this Annual Report on Form10-K which are not historical facts are forward-looking statements within the meaning of Section21E of the U.S.Securities Exchange Act of 1934, as amended.A forward-looking statement may contain words such as “anticipate that,” “believes,” “continue to,” “estimates,” “expects to,” “hopes,” “intends,” “plans,” “to be,” “will be,” “will continue to be,” or similar words. These forward-looking statements include the statements in this Report regarding: our expected financial position and operating results; our business strategy; future developments in our markets and the markets in which we expect to compete; our future ability to fund our operations; our development of new products and relationships; our ability to increase our customer base; the impact of entering new markets; our future cost of revenue, gross margins and net losses; our future restructuring, research and development, sales and marketing, general and administrative, and depreciation and amortization expenses; our future interest expenses; the value of our goodwill and other intangible assets; our future capital expenditures and capital requirements; our financing plans; the outcome of any contingencies and the anticipated impact of changes in applicable accounting rules. The accuracy of these forward-looking statements may be impacted by a number of business risks and uncertainties that could cause actual results to differ materially from those projected or anticipated. These risks include the risks described in “Risk Factors” below. We do not undertake any obligation to update this forward-looking information, except as required under applicable law. In this report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares in our capital stock. As used in this annual report, the terms “we,” “us,” the “Company,” and “our” mean Cargo Connection Logistics Holding, Inc., unless otherwise indicated. 3 Table of Contents Item No. Page PART I 5 Item 1. – DESCRIPTION OF BUSINESS 5 Item 1A. - RISK FACTORS 8 Item 1B. - UNRESOLVED STAFF COMMENTS 12 Item 2. – DESCRIPTION OF PROPERTIES 13 Item 3. – LEGAL PROCEEDINGS 14 Item 4. – (RESERVED) 16 PART II 17 Item 5. – MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITES 17 Item 6. – SELECTED FINANCIAL DATA 22 Item 7. – MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 23 Item 7A. - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 29 Item 8. – FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 30 Item 9 - CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 31 Item 9A(T). – CONTROLS AND PROCEDURES 31 Item 9B. – OTHER INFORMATION 32 PART III 34 Item 10. – DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 34 Item 11. – EXECUTIVE COMPENSATION 36 Item 12. – SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 38 Item 13.– CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 41 Item 14 – PRINCIPAL ACCOUNTANT FEES AND SERVICES 42 PART IV 43 Item 15. – EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 43 SIGNATURES 44 INDEX TO EXHIBITS INDEX TO FINANCIAL STATEMENTS 4 PART I Item 1. - BUSINESS General Cargo Connection Logistics Holding, Inc. (“the Company”), through its subsidiaries, was a provider of logistics solutions for customers through its network of branch terminal locations and independent agents in North America.The Company predominately operated as a non-asset based transportation provider of truckload and less-than-truckload (“LTL”) transportation services utilizing some Company equipment and dedicated owner operators, as well as in coordination with other transportation companies with whom the Company had established relationships and offered a wide range of value-added logistics services, including those provided through its leased U.S. Customs Bonded warehouse facilities.The Company’s provision of these services was discontinued by the foreclosure which was executed by Pacer Logistics, LLC (“Pacer”) on substantially all the assets of Cargo Connection Logistics. The Company currently has no operations and is a non-operating shell company. Discontinued Operations caused by Pacer Foreclosure In March 2008, YA Global assigned to Pacer, all of YA Global’s rights, title and interest in the debt and obligations owed by the Company and its subsidiaries with respect to certain convertible debentures in the aggregate outstanding principal amount of $2,084,400, originally issued to YA Global and Montgomery Equity Partners, Ltd. (“Montgomery”). On April 28, 2008, the Company entered into the Financing Arrangement Agreement with Pacer.Pursuant to the Financing Arrangement Agreement, the Company acknowledged that Pacer was assigned all right, title and interest of YA Global, including as assignee of Montgomery, with respect to the Outstanding Obligations.The Financing Arrangement Agreement provided, among other things, that Pacer: · lend the Company $200,000, for working capital, on the same terms as the financing documents; and · terminate the requirement for the Company to file a registration statement covering shares of the Company’s Common Stock issuable pursuant to the financing documents. The Financing Arrangement Agreement provided, among other things, that the Company: · waive any defense or counterclaim under the financing documents; · would cooperate with Pacer to expedite the entry of a foreclosure judgment and a judgment to collect the obligations, and to expedite the sale or transfer of the Collateral (as defined in the financing documents); and · would not voluntarily file or seek the entry of an order for relief under the Bankruptcy Code, as amended. On May 5, 2008, the Company received a Default Notice from Pacer pursuant to the Montgomery Security Agreement, which stated that the balance due on three convertible debentures payable to Pacer was in excess of $4,000,000.The Notice provided that Pacer would conduct a “self-help” foreclosure ten days from the date of the Default Notice. On May 13, 2008, the Company entered into a Strict Foreclosure Agreement with Pacer, pursuant to which the Company acknowledged that it was in default of certain obligations, in the aggregate amount of $3,826,068 to Pacer as assignee of all right, title and interest of YA Global, including as assignee of Montgomery, with respect to the Outstanding Obligations under: · the 2005 Montgomery Debenture; · the Registration Rights Agreement; · the 2006 Montgomery Debenture; · the Montgomery Security Agreement; and · the YA Global Debenture; The Outstanding Obligations were secured by certain assets of the Company and its subsidiaries.Pursuant to the Strict Foreclosure Agreement and a related assumption agreement, substantially all of the outstanding obligations were extinguished, and Pacer foreclosed on, and was assigned, substantially all the operating assets of the Company and its subsidiaries and assumed certain liabilities, including: 5 · all obligations to Wells Fargo Bank, National Association ("WFBA") in the amount of $1,195,064; · the obligations to HSBC Bank (“HSBC”) in connection with the HSBC Loan in the amount of $60,460, including in connection with all collateral provided in connection therewith; and · the obligations to U.S. Small Business Administration (“SBA”) pursuant to a loan (the “SBA Loan”) in the amount of $8,418. As a result of this foreclosure, the Company at that time consisted only of the following non-operating assets: · Cargo International and its assets; · NMDT; · ITG and its assets; and · the stock of Cargo Connection, without its former assets. Also in connection with the Strict Foreclosure Agreement, the Company and its subsidiaries entered into a General Release Agreement dated May 13, 2008 with EmplifyHR Services (“Emplify”), pursuant to which Emplify released the Company and its subsidiaries of all obligations and liabilities in connection with the promissory note, in the principal amount of $800,000. As a result of the Strict Foreclosure Agreement, the Company extinguished secured convertible debt in the amount of $3,826,068, which consisted of $2,084,400 in principal, accrued interest of $598,513 and accumulated liquid damages of $1,143,155 incurred as of the foreclosure date.Additionally, in connection with the Strict Foreclosure Agreement and the discontinued operations, the Company was also relieved of $2,083,623 of additional liabilities.Those liabilities primarily arise from: · $800,000 of notes payable; · $444,000 of with respect to certain outstanding obligations of the Company existing as of May 13, 2008 (the “Cash Overflows”); · $187,946 of accounts payable and credit card obligations; · $210,000 from the Pacer loan; · $148,000 of derivative liabilities; · $71,000 of other notes; · $179,287 of capital leases; and · $43,428 of other remaining liabilities. The Company discontinued the logistics operations of its subsidiary, Cargo Connection Logistics Corp. (“Cargo Connection”), in connection with the Strict Foreclosure Agreement.Cargo Connection could no longer operate without its assets, including but not limited to its cash accounts, accounts receivable, factoring availability, fixed assets such as its machinery and equipment and the operating leases on the trucks, trailers, and warehouse equipment, along with its customers.Cargo Connection represented a majority of the operations and the primary source of revenue for the Company. In the beginning of October 2008, the Company discontinued the operations of its Cargo Connection Logistics – International, Inc. (“Cargo International”) subsidiary as a result of the Strict Foreclosure Agreement and the loss of revenue associated with the complementary business that Cargo Connection and Cargo International had in the facility in Illinois. NMDT (NUCLEAR MATERIAL DETECTION TECHNOLOGIES) In December 2006, the Company acquired Nuclear Material Detection Technologies, Inc. (“NMDT”), in a tax-free stock-for-stock exchange for 168,539,326 shares of the Company’s common stock valued at approximately $1,500,000.NMDT holds a license to a patented portable nuclear material detecting technology (the “License”).The license agreement provides for payments to the licensor of up to 7% of the net revenues from sales of products utilizing the patent rights, subject to minimum annual fees payable to the licensor, beginning in the second year of the licensing agreement, which range from $5,000 in year 2 to $30,000 in year five after the product is available for production.The Company was in the process of developing, with the licensor, a market-ready nuclear radiation detection device, called RadRope™, which inspectors at transportation hubs could utilize to rapidly detect the presence of nuclear material in sealed containers without the use of harmful x-rays, to service the logistics, transportation and general cargo industries. 6 The Company had anticipated that the device, with modifications being made to it from input received from potential customers, would have been completed by the Company’s anticipated end of the 1st quarter of 2009 date.This date was never met.In addition, the Company could not find alternative sources of funding to cover the continued expenses of modifications, royalties and marketing the product. Due to these events, the Company’s patent license was revoked in 2009 and the product returned to the patent holder in April of 2010.The Company has taken a full impairment in the amount of $1,316,854 on this investment. ITG (INDEPENDENT TRANSPORT GROUP) The Company owned a 51% interest in Independent Transport Group, LLC (“ITG”), in which Emplify owned a 49% interest.The financial statements of ITG are included in the Company’s consolidated financial statements for the 2008 year end.The minority interest in operating results is reflected as an element of non-operating expense in the Consolidated Statements of Operations and the minority interest in the equity of ITG is reflected as a separate component on the Consolidated Balance Sheet.The Parties agreed to dissolve their partnership interests in ITG in June, 2009. Cargo International Cargo International was set up to seek out opportunities internationally, cultivate those opportunities and to expand the range of services, which can be done directly by the Company or through joint ventures or business relationships with third party providers. The Company had two handling agreements which it had entered into in April 2007.These agreements added revenue to the revenue stream that had been lacking for Cargo International’s Illinois facility and repositioned the Company to perform its services for customers in industries outside its normal scope.However, lacking the complementary efforts of its sister division, Cargo Connection, which had been able to add additional revenue from its services and its customer base, Cargo International was not able to pay its rent at the Illinois facility beginning in May 2008.The landlord, MP Cargo ORD, obtained an order of eviction against Cargo International and Cargo International agreed to vacate the facility on July 18, 2008, after it assured that its customers’ goods were moved from the premises.As of that date, Cargo International ceased its operations at the Illinois facility.On September 19, 2008, the Company received notification of MP Cargo’s Request for Judicial Intervention, brought in New York State Supreme Court, Nassau County on September 11, 2008, seeking a judgment in the amount of $271,311.Further, the Company has discontinued the operations of Cargo International as a whole as a result of the above events in the fourth quarter. Cargo Connection Cargo Connection is now a discontinued operation subsequent to the assets of Cargo Connection being assigned to Pacer pursuant to the Strict Foreclosure Agreement (See “Foreclosure by Pacer”). History The Company was incorporated as Meridian Holdings, Inc. (“Meridian”) in Florida in August 1994 for the purpose of merging, as the surviving entity, with a then public “shell” entity, MHI Telecommunications, Inc. (“MHI Telecom”). MHI Telecom was a Delaware corporation that sold shares to the public pursuant to Regulation A during 1969 under its original corporate name of Pilgrim Mills, Inc. From 1985 through August 1994, MHI Telecom had not actively been engaged in any business operations.On December 3, 1999, Meridian changed its name to Meridian USA Holdings, Inc.On October 1, 2001, the Company changed its name to Championlyte Products, Inc. and began operating a beverage business through a subsidiary.On March 7, 2003, the Company changed its name to Championlyte Holdings, Inc. On May 12, 2005, the Company purchased all of the outstanding shares of Cargo Connection, a Delaware corporation and Cargo International, formerly known as Mid-Coast Management, Inc., an Illinois corporation, for seventy percent (70%) of the issued and outstanding shares of common stock of Championlyte Holdings, Inc. pursuant to a Stock Purchase Agreement and Share Exchange among Championlyte Holdings, Inc., Cargo Connection, Cargo International and the stockholders thereof.As additional consideration, the Company issued shares of Series V Preferred Stock to the stockholders of Cargo Connection and Cargo International, which were convertible into a number of shares of common stock of the Company on the first anniversary of the closing date so that the stockholders of Cargo Connection and Mid-Coast Management, Inc. would own eighty percent (80%) of the outstanding shares of the Company.On May 23, 2005, the Company changed its name to Cargo Connection Logistics Holding, Inc. 7 Fleet Acquisition On August 29, 2007, the Company entered into a letter agreement with Fleet Global Services, Inc. (“Fleet”) and its sole stockholder to acquire all of the issued and outstanding shares of capital stock of Fleet.No assurance can be given that it will ultimately be consummated, nor that the financing necessary for the transaction will be secured. Dependence on few customers For the year ended December 31, 2009, the Company had no customers. Patents, licenses, etc. As previously discussed, NMDT did hold a license to a patented portable nuclear detection device, called RadRope™ from December 2006 through 2009, when the patent license was revoked. Government Regulation The Company’s operations were subject to various state, local, federal and foreign regulations that in many instances would require permits and licenses.In 1996, responsibility for oversight of motor carriers, brokers and freight forwarders was assumed by the Surface Transportation Board (the “STB”) and the Federal Highway Administration (the “FHWA”) both of which are part of the United States Department of Transportation (the “DOT”).The FHWA prescribes qualifications for acting in this capacity, including certain surety bonding requirements.The Company’s motor carrier operations were subject to the safety regulations of the FHWA relating to such matters as hours of service by drivers, equipment inspection and equipment maintenance.The Company was also a common carrier and a contract motor carrier, which was regulated by the STB and various state agencies.The Company’s drivers and independent contractors were bound to comply with the safety and fitness regulations of the DOT. All of the above mentioned regulatory authorities have broad powers generally relating to governing activities such as authority to engage in motor carrier operations, rates and charges, and certain mergers, consolidations and acquisitions.The Company’s compliance with these regulations did not have a material adverse effect on the Company’s operations or financial condition. Environmental Regulations The Company was subject to various environmental regulations including regulations dealing with underground storage fuel tanks, transportation and disposal of hazardous materials and other environmental matters that import inherent environmental risks.The Company did transport environmentally hazardous materials from time to time and the Company had always been in compliance with all the applicable regulations regarding these materials. Pick-Up and Delivery Claims Exposure The Company utilized the services of a significant number of drivers in connection with its local pick-up and delivery operations as well as over-the-road transportation needs. From time to time such drivers were involved in accidents.Although most of these drivers were independent contractors, there was no assurance that the Company would not have been held liable for the actions of such drivers.The Company did carry and also required its independent owner-operators to carry, liability insurance in varying amounts, depending on federal requirements and the state in which operations were being conducted, for each such liability. Employees As of December 31, 2009, the Company had no employees, excluding executive officers and directors. Item 1A. - RISK FACTORS The following discussion and analysis should be read in conjunction with the other financial information and consolidated financial statements and related notes appearing in this prospectus.This discussion contains forward looking statements that invoke risks and uncertainties.Our actual results will depend upon a number of factors beyond our control and could differ materially from those anticipated in the forward looking statements.Some of these factors are discussed below and elsewhere in this prospectus. 8 Company Risks The Company is currently a non-operating shell company. The Company has changed its business strategy.Should the Company not succeed in this strategy, the value of the Company’s Common Stock could be adversely affected. The Company has very limited access to any source of financial funding. The Company expects to need to raise additional funds through the public market, private debt or private sales of equity to achieve the Company’s business model. The need to raise additional funds in the future will likely involve the issuance of additional shares of stock, which could dilute the value of the Common Stock.The Company’s inability to raise additional working capital or to raise the required financing in a timely manner could negatively impact the ability to execute on a business plan.The Company’s inability to obtain financing may continue to have a material adverse effect on the Company’s financial condition and ability to continue. The Company’s indebtedness could adversely impact our economic performance. The Company is subject to risks associated with debt financing, such as the insufficiency of cash flow to meet required debt service payment obligations and the inability to refinance existing indebtedness.If the Company does not meet its debt service obligations, any assets securing such indebtedness could be foreclosed on, which would have a material adverse effect on our cash flow and financial condition, and could hamper the Company’s ability to continue.Increases in interest rates on variable rate indebtedness would increase our interest expense, which could adversely affect our cash flow.Rising interest rates could also restrict our ability to refinance existing debt when it matures. The Company may not be able to continue as a going concern. The Company has losses from its continuing operations, which has resulted in a net stockholders’ deficiency as of December 31, 2009.It also has a negative working capital as of December 31, 2009.These factors may limit the Company’s ability to continue development of ongoing operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Additionally, the Company’s auditors have referred to the substantial doubt about the Company’s ability to continue as a going concern in their audit report on the Company’s consolidated financial statements included in this Annual Report on Form 10-K. Our failure to file tax returns in a timely manner may subject us to penalties and interest which would impair our financial condition. Currently the Company is delinquent in filing certain federal and state tax returns due to timing and financial constraints.The Company is working towards having those returns filed as soon as practicable. We believe that we will have no income tax liability, although we may be subject to penalties and interest which could adversely affect our financial condition. The Company is dependent on the management team and the loss of these individuals could negatively impact the financial condition of the Company. The Company is a public shell and only a business combination will likely result in a change in control and in management.The Company’s future success will depend, to a critical extent, on the continued efforts and services of our Chairman of the Board, Chief Executive Officer, and Chief Financial Officer Scott Goodman.If Mr. Goodman is not able to find the proper business combination for the Company or assist in implementing any business plan without expending the Company’s limited working capital, then the feasibility of the Company to continue may be in jeopardy.There is no assurance that the Company will be able to find a satisfactory business combination on terms that are not unduly expensive or burdensome to our Company. The Company is involved in certain litigation matters. The Company is currently involved in several ongoing litigation matters which are more fully explained in “Item 3. – Legal Proceedings” below, and may be involved in additional litigations in the future.Any judgment against the Company or its subsidiaries could have a material adverse effect on the Company. 9 The Company’s ability to consummate the acquisition of Fleet or properly integrate its business. On August 29, 2007, the Company entered into a letter agreement with Fleet and its shareholder, to acquire Fleet from Mack Fulmer.The Company was required to obtain financing in order to complete the transaction, and to date has been unable to do so.No assurance can be given that it will ultimately be consummated, nor that the financing necessary for the transaction will be secured.If financing is arranged for this transaction, it is possible that this financing could result in further dilution of the Company’s Common Stock. The Company has issued Secured Convertible Debentures to various third parties which expressly limit the Company’s ability to issue additional securities. The Company has issued secured convertible debentures that restrict its ability to obtain additional financing.The Holders’ have certain limitations placed upon the Company under the terms of these instruments.These debentures are secured by substantially all of the assets of the Company and any conversion exercised under the provisions could result in a material adverse effect on the Company’s financial condition.In addition, the Company’s inability to obtain the secured debenture holders’ consent to provide a discount on the Company’s Common Stock or to grant a security interest to other potential lending agreements could make it difficult to find parties willing to make additional investments in or provide additional financing to the Company. We have debt obligations which are payable on demand. The Company has received loans from several persons, including related parties, which have no definite payment or other terms. These loans may be repayable upon demand by the lenders, and the Company cannot control whether or when these demands may be made. Any such demands could adversely affect the Company’s cash flow and could trigger defaults under other instruments of indebtedness. Reduction of percentage share ownership following a business combination. If the Company enters into a business combination, the percentage of equity held in common stock held by shareholders could be reduced through the business combination. Any business combination could result in less percentage of shares held by a shareholder. Reporting requirements may delay or preclude an acquisition. The Company has to meet certain reporting requirements on an ongoing basis.These requirements, along with the Company’s current financial position, may delay or preclude an acquisition from occurring due to these constraints. 10 We have minimal assets and have had no operations and generated no revenues for several years. The Company has not generated revenues through operations since the middle of the third quarter of 2008.The Company has minimal assets due to the strict foreclosure. Stock Risks The market price of our Common Stock may be volatile. The market price of shares of our Common Stock has been and is likely to continue to be highly volatile. Factors that may have a significant effect on the market price of our Common Stock include the following: · sales of large numbers of shares of our Common Stock in the open market; · including shares issuable at a fluctuating conversion price at a discount to the market price of our Common Stock; · our operating results; · our need for additional financing; · our relationships with current or future collaborative partners; · governmental regulation; and · factors as well as other events beyond our control. In addition, the stock market in general has experienced extreme volatility that often has been unrelated to the operating performance of particular companies. These broad market and industry fluctuations may adversely affect the trading price of our Common Stock, regardless of our actual operating performance. The value of the Common Stock may fluctuate. The Company expects that factors such as quarterly fluctuations in the financial results and changes in the overall economy or the condition of the financial markets could cause the price of the our Common Stock to experience significant price and volume fluctuations that could adversely affect the market price of our Common Stock without regard to our operating performance. If we obtain additional financing, our shareholders may suffer significant dilution. In order to obtain financing, the Company will likely be required to issue additional shares to obtain such funds, which issuances have in the past and will in the future dilute the percentage ownership of our stockholders.This dilution could also have an adverse impact on our earnings per share and reduce the price of our Common Stock.In addition, the new securities may have rights, preferences or privileges senior to those of our Common Stock. Existing shareholders will experience significant dilution from issuance of shares pursuant to the conversion of our secured convertible debentures issued to various third parties and possibly any other equity financing. The issuance of shares pursuant to the conversion of secured convertible debentures issued to third parties, members of management or any other future financing transaction, will have a dilutive impact on stockholders. As a result, net income per share could decrease in future periods, and the market price of the Company’s Common Stock could decline.In addition, the lower our stock price is, the more shares of Common Stock we will have to issue pursuant to the conversion of our secured convertible debentures issued to these holders.If the stock price is lower, then existing stockholders would experience greater dilution. The Company cannot predict the actual number of shares of Common Stock that will be issued pursuant to the conversion of our secured convertible debentures or any other future convertible debt equity financing transaction, in part, because the conversion price of the debentures will fluctuate based on prevailing market conditions. The Company’s Common Stock may be affected by limited trading volume and may fluctuate significantly. The Company’s Common Stock is currently traded on the Over-the-Counter Market / Pink Sheets.Prior to this offering, there has been a limited public market for our Common Stock and there can be no assurance that an active trading market for our Common Stock will develop.As a result, this could adversely affect the shareholders’ ability to sell Common Stock in short time periods, or at all.The Company’s Common Stock is thinly traded compared to larger, more widely known companies.Thinly traded Common Stock can be more volatile than Common Stock traded in an active public market.The Company has experienced fluctuations in the Company’s Common Stock.The Company is likely to experience in the future, significant price and volume fluctuations, which could adversely affect the market price of the Company’s Common Stock without regard to operating performance. 11 Item 1B. - UNRESOLVED STAFF COMMENTS There are no unresolved staff comments as of the date of this report. 12 Item 2. – PROPERTIES The Company has no operating leases or facilities.It does maintain an administrative office in Merrick, New York. The Company’s discontinued operations, in 2008, had operated and/or utilized facilities located in Inwood, New York; Atlanta, Georgia; Bensenville, Illinois; Columbus, Ohio; Miami, Florida, San Jose, California; Pittsburgh, Pennsylvania; and Charlotte, North Carolina.These properties were owned and some operated by third parties, as agents for the Company and its subsidiaries.The Company believes that the above facilities were adequate for its needs.The Company believed that it had adequate insurance coverage for all of the above noted premises. 13 Item 3. – LEGAL PROCEEDINGS Litigation On or about November 6, 2006, in an application to the Bankruptcy Court for an Examination of Airfreight Warehouse Corporation (“AFW”), which filed for bankruptcy protection under Chapter XI in the US Bankruptcy Court for the Southern District of New York, the trustee in the matter alleged that, pursuant to an agreement entered into between AFW and Cargo Connection, Cargo Connection has not paid all funds due to AFW under the agreement in the amount of $300,000. The Company believes that it has acted in good faith and remitted all funds due to AFW under the agreement. The Company has not, nor has the Trustee, conducted any significant discovery related to this matter. On March 7, 2008, the Company and Cargo International were served with a summons and complaint in connection with the action entitled Travelers Indemnity Company v. Mid Coast Management and Cargo Connection Logistics.The action seeks payment of $16,196, relating to an insurance premium for the period commencing January 26, 2005 through January 25, 2006 and was brought in New York State Supreme Court, Nassau County.This case was settled for $8,000 in June 2008 and called for payment to be made by Cargo International in August 2008, which has not been paid to date.Since the payment was not made a judgment was filed against the Company on or about February 19, 2010 in the amount of $23,484. On May 22, 2008, Cargo International received a notice, dated May 14, 2008 (the “Notice”) from counsel for MP Cargo that Cargo International failed to pay the monthly payments required pursuant to the terms of the MP Cargo Lease.The letter demanded that Cargo International pay a sum of $63,800 within ten (10) days in order to cure the default.The notice provided that pursuant to the terms of the MP Cargo Lease and upon the failure to cure the default, Cargo International’s right to possession of the premises would be terminated.The MP Cargo Lease provided MP Cargo with the right to terminate the Lease and accelerate all payments due under the Lease, less fair rental value of the Premises for the remainder of the Term.Subsequently, a suit was filed on May 29, 2008 under the caption MP Cargo ORD Property LLC v. Cargo Connection Logistics Holding, Inc. & Pacer Logistics, LLC, case no. 2008-L-000608 (18th Judicial Circuit, DuPage County, Illinois) seeking a judgment in the amount of $258,551.MP Cargo received this default judgment on August 5, 2008.On September 19, 2008, Cargo Holdings and Cargo International each received notification of MP Cargo’s Request for Judicial Intervention brought in New York State Supreme Court, Nassau County on September 11, 2008.Subsequently, on or about November 5, 2008, Cargo International received a judgment through the Judicial Intervention brought in New York in the amount of $271,311, plus $1,500 in reasonable attorney’s fees. On August 1, 2008 Cargo Connection received a summons and complaint in connection with the action entitled Lazzar Transportation, Inc. v. Cargo Connection Logistics Corp., which was brought in New York State Supreme Court, Nassau County on or about June 6, 2008.The action seeks payment of $80,473, relating to services provided to Cargo Connection by Lazzar between July 2005 and October 2005, which have allegedly never been paid to Lazzar.The Company believes that this case is without merit and intends to vigorously contest this matter to the extent its resources permit. On August 8, 2008 Cargo Connection received a summons and complaint in connection with an action entitled Industrial Staffing Services, Inc. v. Cargo Connection Logistics Corp., which was brought in the Circuit Court, Cook County, Illinois on or about July 30, 2008.The alleged action for breach of contract seeks payment in the amount of $40,169.On March 26, 2009, Cargo Connection and Cargo International were to appear in court under a Rule to Show Cause.The amount that the Plaintiff showed unsatisfied is $44,779. On August 14, 2008 Cargo Connection received a summons and complaint in connection with an action entitled Total Protective Security, Inc. v. Cargo Connection Logistics Corp., which was brought in New York State Supreme Court, Nassau County on or about June 17, 2008.The alleged action for non-payment for services rendered seeks payment in the amount of $51,362.They brought forth a Notice of Motion for Default Judgment (case number: 08-009965) on or about September 2, 2008 for $52,652. 14 On or about September 10, 2008, Mid-Coast Management Inc. (n/k/a Cargo Connection Logistics International, Inc.) and Cargo Connection Logistics Corp. received a summons and complaint in connection with an action entitled Star Leasing Co. v. Mid-Coast Management, Inc. and Cargo Connection Logistics Corp. and John Doe, which was brought in Civil Court, Franklin County, Columbus, Ohio (case number: 08CVH-06-8877) on or about June 19, 2008.The action seeks payment of $67,725, relating to the alleged amount owed for principal on trailer equipment leased to Cargo Connection. On or about September 12, 2008, Cargo Connection Logistics Corp. received a Small Claims Summons from the Superior Court of New Jersey in connection with an action entitled Commercial Trailer Leasing, Inc. v. Cargo Connection Logistics Corp., (docket number: SC-002022-08) on or about August 25, 2008.The action seeks payment of $3,000, relating to the alleged amount owed for non-payment of outstanding invoices. On or about September 19, 2008, Cargo Connection received a summons in connection with an action entitled National Bankers Trust Corporation v. Cargo Connection Logistics Corp., which was brought in the General Sessions Court of Shelby County, Memphis, Tennessee on or about August 21, 2008.The action seeks payment of $25,000, relating to an alleged breach of contact.The Company has not heard from the Court with regard to this legal action. On or about October 16, 2008 the Company received a summons and complaint in connection with an action entitled Avalon Risk Management, Inc. v. Cargo Connection Logistics Corp.; Cargo Connection Logistics Holding, Inc.; Cargo Connection Logistics International Inc., which was brought in New York State Supreme Court, Nassau County on or about September 10, 2008.The action seeks payment of $344,540, relating to services provided by Avalon to the companies through securing certain policies of insurance through two other insurance companies. On or about May 22, 2010 the Company received information from the U.S. Small Business Administration with reference to the HSBC Loan that had been assumed by Pacer under the terms of the Strict Foreclosure Agreement.The Company had been informed that the loan was in default due to non-payment by Pacer.The Company and certain executive officers are guarantors of the loan (see Note 8). 15 Item 4. – (Removed and Reserved). 16 PART II Item 5. - MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITES The Company’s Common Stock currently trades on The National Association of Securities Dealers, Inc. Over-the-Counter Market (the “OTC”) on the Pink OTC Markets (“Pink Sheets”) under the symbol “CRGO.”Through May 4, 2009, the Company’s Common Stock was traded on The National Association of Securities Dealers, Inc. Over-the-Counter Bulletin Board (the “OTC Bulletin Board”) under the symbol “CRGO.”The following table represents the closing high and low bid information for our Common Stock during the last two fiscal years as reported by the OTC Bulletin Board. The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. The market for our common stock is sporadic. High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Dividend Policy The Company has not declared, or paid, any cash dividends since inception and does not anticipate declaring or paying a cash dividend for the foreseeable future. DESCRIPTION OF CAPITAL STOCK The Company has authorized 5,000,000,000 shares of Common Stock, $.001 par value per share and 2,000,000 shares of preferred stock, $1.00 par value per share, with such designations, and powers of preferences and rights, and the qualification, limitations or restrictions as the Board of Directors may determine.As of November 30, 2010, we had 420 shareholders of record of our Common Stock. Preferred Stock The Company has 2,000,000 authorized shares of blank check preferred stock, of which the Company has designated (i) 500,000 shares as Series III Preferred Stock, $1.00 par value; (ii) 600,000 shares as Series IV Preferred Stock; (iii) 500,000 shares of Series V Preferred Stock, $1.00 par value.The remaining 400,000 shares remain undesignated blank check preferred stock.The Board of Directors of the Company is authorized to fix, subject to the provisions herein set forth, before the issuance of any shares of a particular series, the number, designation, and relative rights, preferences and limitations of the shares of such series, including: voting rights, if any, which may include the right to vote together as a single class with the Common Stock and any other series of the preferred stock with the number of votes per share accorded to shares of such series being the same as or different from that accorded to such other shares; the dividend rate per annum, if any, and the terms and conditions pertaining to dividends and whether such dividends shall be cumulative; the amount payable upon voluntary or involuntary liquidation; the terms and conditions of the redemption; sinking fund provisions; the terms and conditions on which such shares are convertible, in the event the shares are to have conversion rights; and all other rights, preferences and limitations pertaining to such series which may be fixed by the Corporation’s Board of Directors pursuant to the Florida Business Corporation Act. 17 Series III Preferred Stock:There are 100,000 shares of Series III Preferred Stock issued and outstanding as of December 31, 2009.Of these shares, 50,000 shares each were issued upon the conversion of an outstanding loan entered into between the Company and Jesse Dobrinsky, a director and John L. Udell, a major shareholder.Each share of Series III Preferred Stock is treated as being convertible into shares of the Company’s common stock at a conversion price equal to the lesser of (i) the average of the lowest of three-day trading prices during the five trading days immediately prior to the conversion date multiplied by .70, or (ii) the average of the lowest of three-day trading prices during the five trading days immediately prior to the funding date(s).The Series III Preferred Stock votes together with the Common Stock on all matters subject to stockholder approval and has voting power equal to twenty votes for each share of common stock into which such holder’s shares of Series III Preferred Stock are then convertible.The holders of the Series III Preferred Stock are entitled to receive non-cumulative cash dividends at an annual dividend rate as determined by the Board of Directors.The Series III Preferred Stock has a liquidation preference of $1.00 per share in the event of any liquidation, dissolution or winding up of the Company, whether voluntary or involuntary. Series IV Preferred Stock:There are 517,500 shares of Series IV issued and outstanding of as of December 31, 2009These Shares were issued upon conversion of a convertible promissory note entered into between the Company and Triple Crown.The Series IV is convertible into shares of the Company’s common stock at a conversion price equal to the lesser of (i) the average of the lowest of three-day trading prices during the five trading days immediately prior to the Conversion Date multiplied by .70, or (ii) the average of the lowest of three-day trading prices during the five trading days immediately prior to the funding date(s).The Series IV Preferred Stock votes together with the Common Stock on all matters subject to stockholder approval and has voting power equal to twenty votes for each share of common stock into which such holder’s shares of Series IV Preferred Stock are then convertible.In addition, the holders of the Series IV Preferred Stock are entitled to receive non-cumulative cash dividends at an annual dividend rate as determined by the Board of Directors.The Series IV Preferred Stock has a liquidation price of $1.00 per share in the event of any liquidation, dissolution or winding up of the Company, whether voluntary or involuntary. Series V Preferred Stock:There are 479,867 shares of Series V issued and outstanding as of December 31, 2009.The Series V Preferred Stock is convertible into 7,575 shares of Common Stock.The Series V Preferred Stock votes together with the Common Stock on all matters subject to stockholder approval and has voting power equal to thirty votes per outstanding share of Series V.In addition, the holders of the Series V Preferred Stock are entitled to receive non-cumulative cash dividends at an annual dividend rate as determined by the Board of Directors. In the event of any liquidation, dissolution or winding up of the Company, the holders of the Series V Preferred Stock shall be entitled to receive distributions out of the assets of the Corporation, whether from capital or from earnings available for distribution to its stockholders, before any amount shall be paid to the holders of Common Stock. Warrants In connection with the convertible debt issued on December 28, 2005, the Company issued to Montgomery a warrant to purchase 2,000,000 shares which was exercisable at an exercise price of $0.001.These warrants expired on December 28, 2008. 18 Equity Compensation Plan Information The following table sets forth the information about securities authorized for issuance under our equity compensation plans. Plan category (a) Number of securities to be issued on exercise of outstanding options, warrants and rights (b) Weighted average exercise price of outstanding options, warrants, and rights (c) Number of securities remaining available for future issuance under equity compensation plans. Equity Compensation Plans approved by security holders Equity compensation plans not approved by security holders 0 0 0 Totals Stock-based compensation The Company has granted stock options in 2009.It issued 1,000,000,000 options to Scott Goodman, CEO, as payment in lieu of accrued compensation in the amount of $100,000.The Company has not granted any stock options in 2008. No stock options have been exercised or expired in 2008 and none have been exercised and 180,000 expired in 2009. Recent Sales of Unregistered Securities We issued a total of 1,110,908,774 shares of our common stock for payment of both debt and services to the Company.The following table evidences those issuances pursuant to the corresponding party and instrument or agreement to which the shares were issued in 2005, 2006, 2007, 2008 and through December 31, 2009. Name Date Agreement/ Instrument Shares Issued Conversion Issuance Price/Term Conversion Issuance Rate ($)/per share Former Director May, 2005 Resignation Settlement Agreement Gamma Opportunity Capital Partners, LP January 6, 2005 Convertible Promissory Note Cornell Capital Partners, LP January 24, 2005 Convertible Promissory Note Latitude Asset Investments Corp. January 14, 2005 Convertible Promissory Note Alpha Capital AG June 23, 2005 Convertible Promissory Note July 29, 2005 Convertible Promissory Note August 4, 2005 Convertible Promissory Note November 7, 2005 Convertible Promissory Note 19 Montgomery May 18, 2005 Convertible Promissory Note May 31, 2005 Convertible Promissory Note July 21, 2005 Convertible Promissory Note August 1, 2005 Convertible Promissory Note August 16, 2005 Convertible Promissory Note September 14, 2005 Convertible Promissory Note September 26, 2005 Convertible Promissory Note October 12, 2005 Convertible Promissory Note November 7, 2005 Convertible Promissory Note January 6, 2006 Convertible Promissory Note January 19, 2006 Convertible Promissory Note January 30, 2006 Convertible Promissory Note February 8, 2006 Convertible Promissory Note February 16, 2006 Convertible Promissory Note February 27, 2006 Convertible Promissory Note March 3, 2006 Convertible Promissory Note March 7, 2006 Convertible Promissory Note May 4, 2006 Convertible Promissory Note July 6, 2006 (1) Secured Convertible Debenture July 21, 2006 (1) Secured Convertible Debenture November 30, 2007(1) Secured Convertible Debenture February 21, 2008 (1) Secured Convertible Debenture February 28, 2008 (1) Secured Convertible Debenture March 17 , 2008 (1) Secured Convertible Debenture Advantage Fund I (2) January 9, 2006 Convertible Promissory Note January 30, 2006 Convertible Promissory Note January 30, 2006 Convertible Promissory Note March 1, 2006 Convertible Promissory Note March 10, 2006 Convertible Promissory Note Advantage Capital (3) September 2, 2005 Convertible Promissory Note January 9, 2006 Convertible Promissory Note March 1, 2006 Convertible Promissory Note Triple Crown May 5, 2005 Exchange of Series IV Convertible Preferred Stock for Common Shares 25,000 shares of Series IV July 11, 2005 Exchange of Series IV Convertible Preferred Stock for Common Shares 12,500 shares of Series IV July 30, 2005 Exchange of Series IV Convertible Preferred Stock for Common Shares 12,500 shares of Series IV August 4, 2005 Exchange of Series IV Convertible Preferred Stock for Common Shares 12,500 shares of Series IV August 19, 2005 Exchange of Series IV Convertible Preferred Stock for Common Shares 12,500 shares of Series IV September 14, 2005 Exchange of Series IV Convertible Preferred Stock for Common Shares 12,500 shares of Series IV March 17, 2006 Exchange of Series IV Convertible Preferred Stock for Common Shares 35,000 shares of Series IV. David Goldberg July 25, 2006 Convertible Promissory Note UTEK Corporation August 28, 2006 Consulting Agreement TJM Investments, Inc. December 19, 2006 Consulting Agreement Aware Capital Consultants December 19, 2006 Consulting Services Charles Oswald December 28, 2006 Services Rendered EmplifyHR May 10, 2007 Goods and Services A&H Consulting May 11, 2007 Goods and services provided Rosemary Ferro (4) May 27, 2008 Equity Exchange Agreement 20 Pursuant to the Secured Convertible Debentures issued to Montgomery in December 2005. Pursuant to the Convertible Promissory Note, issued to Advantage Fund Capital in the principal amount of $250,000. Pursuant to the Series A Convertible Note issued to Advantage Capital, LLC in the principal amount of $1,250,000. Pursuant to an Equity Exchange Agreement to Rosemary Ferro in the principal amount of $130,000. All of these shares were issued in reliance on the exemption from registration provided by Section 4(2) of the Securities Act of 1933. No commissions were paid for the issuance of such shares. All of the above issuances of shares of our common stock qualified for exemption under Section 4(2) of the Securities Act of 1933 since the issuance of such shares by us did not involve a public offering. All shareholders were sophisticated investors and had access to information normally provided in a prospectus regarding us. On April 19, 2007, we cancelled 105,263 shares of the Company’s common stock.Additionally, in July 2007, we cancelled 50,000,000 shares of its common stock which were held in escrow as part of the issuance of secured debentures to Highgate House, Ltd. in May 2005.These shares were placed into escrow to secure our obligation to issue shares of common stock upon conversion of such debentures. 21 Item 6. – SELECTED FINANCIAL DATA We are a small reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide information under this item. 22 Item 7. – MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTSOF OPERATION The following discussion and analysis of our financial condition and results of operations should be read in conjunction with the accompanying consolidated financial statements and notes thereto. In addition to historical financial information, the following discussion contains forward-looking statements that reflect our plans, estimates and beliefs and are subject to a number of known and unknown risks and external factors that in addition to general, economic, competitive and other business conditions, could cause actual results, performance and achievements to differ materially from those described or implied in the forward-looking statements, as more fully discussed below and elsewhere in this filing. GENERAL Up until the strict foreclosure on May 13, 2008, the Company had been a provider of logistics solutions for customers through its network of branch terminal locations and independent agents in North America.The Company had predominately operated as a non-asset based transportation provider of truckload and less-than-truckload (“LTL”) transportation services utilizing some Company equipment and dedicated owner operators, as well as in coordination with other transportation companies with whom the Company had established relationships and offered a wide range of value-added logistics services, including those provided through its leased U.S. Customs Bonded warehouse facilities.The Company’s provision of these services has ceased by the recent foreclosure by Pacer on substantially all the assets of Cargo Connection and related developments. Foreclosure by Pacer On May 13, 2008, the Company entered into a Strict Foreclosure Agreement with Pacer, pursuant to which the Company acknowledged that it is in default of certain obligations, in the aggregate amount of $3,826,068 to Pacer. The Outstanding Obligations were secured by certain assets of the Company and its subsidiaries.Pursuant to the Strict Foreclosure Agreement and a related assumption agreement, substantially all of the outstanding obligations were extinguished, and Pacer foreclosed on, and was assigned, substantially all the operating assets of the Company and its subsidiaries and assumed certain liabilities, including: · all obligations to Wells Fargo Bank, National Association ("WFBA") in the amount of $1,195,064; · the obligations to HSBC Bank (“HSBC”) in connection with the HSBC Loan in the amount of $60,460, including in connection with all collateral provided in connection therewith (Note: The Company has been informed that Pacer has defaulted on the repayment of this obligation.The Company has taken on the liability portion of this obligation[See Litigation and subsequent events]); and · the obligations to U.S. Small Business Administration (“SBA”) pursuant to a loan (the “SBA Loan”) in the amount of $8,418. In connection with the Strict Foreclosure Agreement, the Company’s Cargo Connection subsidiary could no longer operate without its assets, including but not limited to its cash, accounts, accounts receivable, factoring availability, fixed assets such as its machinery and equipment and the operating leases on the trucks, trailers, and warehouse equipment, along with its customers.Cargo Connection represented a majority of the operations and sources of revenue for the Company. In addition, at the beginning of October 2008, the Company’s Cargo International subsidiary as ceased operations as a result of the strict foreclosure and the loss of revenue associated with the complementary business that Cargo Connection and Cargo International had in the facility in Illinois. NMDT The Company had acquired NMDT in December 2006 and held the license to a patented portable nuclear material detecting technology.The Company was developing, with the licensor, a market-ready nuclear radiation detection device, called RadRope™, which inspectors at transportation hubs can utilize to rapidly detect the presence of nuclear material in sealed containers without the use of harmful x-rays, to service the logistics, transportation and general cargo industries.The device, however, never made it to production and no orders were received by the Company’s anticipated end of the 1st quarter of 2009 deadline.In addition, the Company could not find alternative sources of funding to cover the continued expenses of modifications, royalties and marketing the product. Due to these events, the Company’s patent license was revoked in 2009 and the product returned to the patent holder in April of 2010.The Company took an impairment of $1,316,854 for this investment as of December 31, 2008. 23 PLAN OF OPERATIONS Overview The Company is now a non-operating shell.We have discontinued the logistics operations as the Cargo Connection and Cargo International subsidiaries have ceased their operations due to the strict foreclosure performed by Pacer. Management has been seeking other opportunities for the Company and its shareholders.They have been exploring opportunities in the import/export, warehouse distribution, alternative energy, product promotion and media production.As the Company seeks out other sources for an acquisition or business combination, we are cognizant of trying to maintain shareholder value. CRITICAL ACCOUNTING POLICIES We have identified the policies outlined below as critical to our business operations and an understanding of our results of operations. The list is not intended to be a comprehensive list of all of our accounting policies. In many cases, the accounting treatment of a particular transaction is specifically dictated by accounting principles generally accepted in the United States, with no need for management's judgment in their application. The impact and any associated risks related to these policies on our business operations is discussed throughout Management's Discussion and Analysis where such policies affect our reported and expected financial results. For a detailed discussion on the application of these and other accounting policies, see the Notes to the Financial Statements. Note that our preparation of the financial statements requires us to make estimates and assumptions that affect the reported amount of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. Certain estimates and assumptions required to be made relate to matters that are inherently uncertain as they pertain to future events. While management believes that the estimates and assumptions used were the most appropriate, actual results could differ significantly from those estimates under different assumptions and conditions. The following is a description of those accounting policies believed by management to require subjective and complex judgments or estimates which could potentially affect reported results. Revenue Recognition The Company had recognized all transportation revenues when the freight is tendered to the Company for the delivery of the goods to their final destination.The Company recognized warehouse services revenue upon the completion of services. Costs related to such revenues were included in direct operating expenses. Valuation of Long-Lived Assets On a periodic basis, management would assess whether there were any indicators that the value of our long-lived assets may be impaired. An asset's value is considered to be impaired only if management's estimate of current and projected operating cash flows (undiscounted and without interest charges) of the asset over its remaining useful life is less than the net carrying value of the asset.Such cash flow projections consider factors such as expected future operating income, trends and prospects, as well as the effects of demand, competition and other factors. To the extent impairment has occurred, the carrying amount of the asset would be written down to an amount to reflect the fair value of the asset. We are required to make subjective assessments as to whether there are impairments in the value of our long-lived assets and other investments. Our net income is directly affected by management's estimate of impairments. Derivative Instruments In connection with the sale of debt or equity instruments, the Company may issue options or warrants to purchase our common stock. In certain circumstances, these options or warrants may be classified as derivative liabilities, rather than as equity. Additionally, the debt or equity instruments may contain embedded derivative instruments, such as variable conversion options or liquidated damages provisions, which in certain circumstances may be required to be bifurcated from the host instrument and accounted for separately as a derivative instrument liability. 24 The identification of, and accounting for, derivative instruments is complex. Derivative instrument liabilities are re-valued at the end of each reporting period, with changes in fair value of the derivative liability recorded as charges or credits to income in the period in which the changes occur.For options, warrants and bifurcated conversion options that are accounted for as derivative instrument liabilities, we determine the fair value of these instruments using the Black-Sholes option pricing model, binomial stock price probability trees, or other valuation techniques, sometimes with the assistance of a certified valuation expert. These models require assumptions related to the remaining term of the instruments and risk-free rates of return, our current common stock price and expected dividend yield, and the expected volatility of our common stock price based on not only the history of our stock price but also the experience of other entities considered comparable to us. The identification of, and accounting for, derivative instruments and the assumptions used to value them can significantly affect our financial statements. The Company has allocated the proceeds received from convertible debt instruments between the underlying debt instruments and the warrants, and has recorded the conversion feature as a liability. The conversion feature and certain other features that are considered embedded derivative instruments, such as a variable interest rate feature, a conversion reset provision and redemption option, have been recorded at their fair value, as their fair value can be separated from the convertible note and their conversion is independent of the underlying note value. The conversion liability is marked to market each reporting period with the resulting gains or losses shown on the Statement of Operations. The Company, where applicable, would record the resulting discount on debt related to the warrants and conversion feature and would amortize the discount using the effective interest rate method over the life of the debt instruments. The Company evaluates its convertible debt, options, warrants or other contracts to determine if those contracts or embeddedcomponents of those contracts qualify as derivatives to be accounted for separately.The result of this accounting treatment is that the fair value of the embedded derivative is recorded as a liability and marked-to-market at each balance sheet date.In the event that the embedded derivative is recorded as a liability, the change in fair value is recorded in the consolidated statement of operations as other income or expense. Upon conversion or exercise of a derivative instrument, the instrument is marked to fair value at the conversion date and reclassified to equity. Incircumstanceswhere the embedded conversion option in a convertible instrument is required to be bifurcated and there are also other embedded derivative instruments in the convertible instrument that are required to be bifurcated, the bifurcated derivative instruments are accounted for as a single, compound derivative instrument. The classification of derivative instruments, including the determinations as to whether instruments should be recorded as liabilities or as equity, is re-assessed at the end of each reporting period.Instruments that are initially classified as equity that become subject to reclassification are reclassified to liability at the fair value of the instrument on the reclassification date. Derivative instrument liabilities are classified in the balance sheet as current or non-current based on whether or not net-cash settlement of the derivative instrument is expected within twelve months of the balance sheet date. Stock Based Transactions We have concluded various transactions where we paid the consideration in shares of our common stock. These transactions include: · Acquiring NMDT; · Acquiring the services of various professionals who provided us with a range of corporate consultancy services, strategic planning, development of business plans, investor presentations and advice and assistance with investments funding; and · Settlement of our indebtedness. When our stock is used in transactions, the transactions generally are valued using the price of the shares being transferred at the time the shares are issued for the services provided. If the value of the asset or services being acquired is available and believed to fairly represent its market value, the transaction is valued using the value of the asset or service being provided and any excess of the value of the common stock issued over this value as recorded as goodwill or APIC. 25 RESULTS OF OPERATIONS Years Ended December 31, 2009 and December 31, 2008 Revenues Revenues from ongoing operations was $-0- in 2009 versus $-0- in 2008. The revenues from discontinued operations for twelve months ended December 31, 2009, were $-0-, compared with $5,910,732 for the twelve months ended December 31, 2008, a decrease of $5,910,732, or 100%, due to a decrease in revenue, caused by the implementation of the Strict Foreclosure Agreement, dated May 13, 2008, by Pacer Logistics on the Company and under the provisions of the Agreement, Pacer’s assumption of the book of business and associated revenues of Cargo Connection and their non-support of Cargo International’s operations. Cargo Connection’s revenues for the twelve months ended December 31, 2009, were $-0-, compared with $5,081,230 for the twelve months ended December 31, 2008, a decrease of $5,081,230 or 100%, as a result of the Strict Foreclosure Agreement taking place on May 13, 2008 and the revenue associated with the operations of Cargo connection being assumed by Pacer Logistics under the provisos in the Strict Foreclosure. Cargo International’s revenues for the year ended December 31, 2009, were $-0-, compared with $829,502 for the year ended December 31, 2008, a decrease of $829,502 or 100% from the previous year, due to the Company’s decision to cease operation as of the beginning of the 4th quarter of 2008 due to the lack of complementary business from Cargo Connection’s transportation business to help offset the cost of the facility and its employees. Operating Expenses Direct operating expenses for ongoing operations for the twelve months ended December 31, 2009 were $-0- versus $-0- for the twelve months ended December 31, 2008. Direct operating expenses for discontinued operations for twelve months ended December 31, 2009 were $-0-, as compared to $3,976,302 for the twelve months ended December 31, 2008, a decrease of $3,976,302 or 100%, due to the ceasing of operations of Cargo Connection and Cargo International prior to the end of 2008. Selling, General and Administrative Expenses Selling, general and administrative expenses from ongoing operations totaled $108,185 in 2009 versus $599,109 in 2008.The $490,924 decrease was derived mostly from a decrease in professional fees of $427,535, salaries of $56,731, commission expenses of $11,310, selling expenses of $2,219 and an increase of $6,796 in insurance. Selling, general and administrative expenses for the discontinued operations were $-0- for the twelve months ended December 31, 2009, compared with $2,734,963 for the twelve months ended December 31, 2008, a decrease of $2,734,963, or 100%, primarily as a result of the ceasing of operations by the Company by the end of 2008. As a percentage of revenue, selling, general and administrative expenses for ongoing operations decreased to 0% in 2009 as compared to 46.3% in 2008. Depreciation and Amortization Depreciation and amortization expense from discontinued operations for the year ended December 31, 2009 was $-0-, as compared to $80,989 in the year ended December 31, 2008, a decrease of $80,989, or 100%. Operating Loss The Company reported a loss from continuing operations before other income (expense) of $108,185 for the twelve months ended December 31, 2009, compared to a loss from continuing operations of $599,109 for the twelve months ended December 31, 2008, a decrease of $490,924 or 82%. The Company would have had a loss from the discontinued operations before other income (expense) of $-0- for the twelve months ended December 31, 2009, compared to a loss from operations of $800,533 for the twelve months ended December 31, 2008, a decrease of $800,533 or 100%.As a percentage of revenue, the loss from discontinued operations represented 13.5% of 2008 revenues. 26 Net Interest Expense The Company’s net interest and financing expenses from continuing operations were $38,146 for the twelve months ended December 31, 2009, as compared to $201,086 for the twelve months ended December 31, 2008, a decrease of $162,940, or 81.0%, primarily due to the interest expenses associated with derivative instruments and promissory notes. Net (Loss) Income For the fiscal year ended December 31, 2009, the Company incurred a net loss of $146,727 compared to a net income of $3,244,025 for the fiscal year ended December 31, 2008.This resulted in a decrease in Net Income of $3,390,752, or a 104.5% decline, mostly due to the adjustments taken in 2008 with regard to the gain associated with debt extinguishment in connection with forbearance for consideration of discontinued operations of the Company. The Company had a net loss from continuing operations of $146,490 for the twelve months ended December 31, 2009 versus a net loss from continuing operations of $2,153,414 for the twelve months ended December 31, 2008.This resulted in a reduction in losses of $2,006,924, or a 93.2% improvement. LIQUIDITY AND CAPITAL RESOURCES The Company had a working capital deficiency of approximately $6,248,419 as of December 31, 2009.The Company had devoted substantially all of its efforts to increasing revenues, attempting to achieve profitability, and obtaining long-term financing and raising capital.If the Company is not successful in continuing to raise working capital through equity and debt financing, the Company will be materially and adversely affected and there would be substantial doubt about the Company's ability to be considered as a going concern.The Company's condensed consolidated financial statements have been prepared on the assumption that the Company will continue as a going concern. Going Concern Our auditors have referred to the substantial doubt about the Company’s ability to continue as a going concern in the audit report on our consolidated financial statements included with the Annual Report.The accompanying condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. The Company’s ability to continue as a going concern is dependent upon its ability to seek investment opportunities which become profitable operations in the future.It will need to raise additional capital through the issuance of debt and sale of its common or preferred stock and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations. Although the Company continues to pursue these plans, there is no assurance that the Company will be successful in obtaining financing on terms acceptable to the Company, if at all. The outcome of these matters cannot be predicted with any certainty at this time. Management is looking for opportunities to make an acquisition or to sell the Company.If these opportunities present themselves, the Company could reduce its working capital deficiency and provide other means to raise working capital.However, it is not possible to predict the success of the Company’s efforts to seek out other opportunities for the shell company and cannot assure that additional funding will be available when needed or, if available, that it will be negotiated on terms that will be favorable or acceptable. The Company’s available cash at December 31, 2009 was $559.In 2009, the Company used net cash in operating activities of $2,076, compared with $357,109 in 2008, a decrease of $355,033 or 99.4%. 27 Commitments and Contingencies Pursuant to a Lease Agreement, dated as of February 15, 2004 (the “New York Lease”), Cargo Connection, as assignee of Cargo International, is obligated to pay an aggregate amount of $103,950 in monthly payments beginning January 1, 2007 through February 28, 2009, for the commercial use of the Inwood, New York corporate facility.In addition, Cargo Connection is obligated to pay an aggregate amount of $5,028,544 in monthly payments beginning January 1, 2007 through February 28, 2014 for the commercial use of the Inwood, New York warehouse facility.The facility’s lease was assumed by Pacer as of May 13, 2008 for all ongoing obligations.The total obligations due on the New York Lease is $2,181,605 and has not been paid by the Company. Pursuant to a Lease Agreement, dated as of January 11, 2008 (the “Chicago Lease”) Cargo International was obligated to pay an aggregate amount of $6,720,000 in monthly payments through December 31, 2018, for the commercial use of the Bensenville, Illinois facility.The Company had defaulted on this obligation [See Litigation - MP Cargo ORD Property LLC v. Cargo Connection Logistics Holding, Inc. & Pacer Logistics, LLC, case no. 2008-L-000608 (18th Judicial Circuit, DuPage County, Illinois)]. Notes and Advances Payable At December 31, 2009, we had outstanding $275,043 in principal amount with respect to three promissory notes.Two of the promissory notes bear interest at 12% per annum.One of the promissory notes bears no interest.Notes payable in an aggregate amount of $275,043 are collateralized by substantially all the assets of the Company. The following table details the Notes Payable as of December 31, 2009 and December 31, 2008: As of December 31, 2009 As of December 31, 2008 Target Temporaries $ $ HSBC Brainard Total $ $ Less: Current portion Long-term portion $ - $ - The Company has negotiated formal repayment terms with five lenders in 2010, with respect to an aggregate of $1,120,000 which they had advanced to the Company as of December 31, 2008 from the parties noted in the chart below. The following table details the balance of the Due to Others account as of December 31, 2009 and December 31, 2008: December 31, 2009 December 31, 2008 Loan from RAKJ Holdings Loan from Triple Crown Total account balance $ $ Judgment Liabilities During the year ended December 31, 2007, the Company received an installment loan from Avalon Insurance and Premium Financing Specialists for the Company’s insurance coverage, pursuant to which, at December 31, 2008, the Company reclassed the outstanding obligation in the amount of $344,540 to Judgment Liabilities. There are items under the litigation section that have or may result in judgments against the Company.The Company has classified these items under Litigation/Judgment Liabilities and are reflected as part of the Liabilities (Accounts Payable and Accruals) section of discontinued operations and are shown in the chart below at December 31, 2009 and December 31, 2008, respectively: 28 December 31, 2009 December 31, 2008 Avalon Risk Management $ $ Total Protective Security Travelers Insurance MP ORD MES Managed Employee Solutions Industrial Staffing Services Total $ $ Cancelled Stock On April 19, 2007, we cancelled 105,263 shares of the Company’s common stock.Additionally, in July 2007, the company cancelled 50,000,000 shares of its common stock which were held in escrow as part of the issuance of secured debentures to Highgate House, Ltd. in May 2005.These shares were placed into escrow to secure the Company’s obligation to issue shares of common stock upon conversion of such debentures. Off-Balance Sheet Arrangements As of December 31, 2009 and 2008, we had no off-balance sheet arrangements or obligations. Item 7A.-QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 29 Item 8. - FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Set forth below is a list of our financial statements for December 31, 2009, included in this Annual Report on Form 10-K following Item 14. PAGE Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheet as of December 31, 2009 F-2 Consolidated Statements of Operations for the Years Ended December 31, 2009 and 2008 F-3 Consolidated Statements of Stockholders' Deficit for the Years Ended December 31, 2009 and 2008 F-4 Consolidated Statements of Cash Flows for the Years Ended December 31, 2009 and 2008 F-5 Notes to Consolidated Financial Statements F-6 30 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders of Cargo Connection Logistics Holding, Inc. East Meadow, New York We have audited the accompanying consolidated balance sheets of Cargo Connection Logistics Holding, Inc. as of December 31, 2009 and 2008, the related consolidated statements of operations, and stockholders' deficit and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Cargo Connection Logistics Holding, Inc. at December 31, 2009 and 2008, the consolidated results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has reported losses from operations, negative cash flows from operating activities, negative working capital and has a stockholders' deficit. These conditions raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are described in note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Friedman LLP Friedman LLP East Hanover, New Jersey December 17, 2010 F-1 CARGO CONNECTION LOGISTICS HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET December 31, 2009 December 31, 2008 ASSETS Current Assets Cash $ $ Cash – restricted - Current assets of discontinued operations - Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts payable and accrued expenses $ $ Secured convertible debenture, net of discount of $-0- and $38,327, Respectively Current portion of notes payable Due to related parties Due to others Current liabilities of discontinued operations Total current liabilities TOTAL LIABILITIES Commitments and contingencies Non-controlling interest - ITG subsidiary - Mezzanine Financing Series III convertible preferred stock,par value $1.00-authorized 500,000 shares, 100,000 shares issued and outstanding (liquidation value $100,000) Series IV convertible preferred stock,par value $1.00-authorized 600,000 shares, 517,500 shares issued and outstanding(liquidation value $517,500) Series V convertible preferred stock,par value $1.00-authorized 500,000 shares, 479,867 shares issued and outstanding(liquidation value $479,867) Stockholders' Deficiency Common stock, par value $.001 - authorized 5,000,000,000 shares, 1,569,907,354 and 1,569,907,354 shares issued and outstanding , respectively Additional paid in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIENCY ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ See accompanying notes to consolidated financial statements F-2 CARGO CONNECTION LOGISTICS HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 12/31/2009 12/31/2008 Operating expenses: Selling, general and administrative $ $ Total operating expenses Loss from continuing operations ) ) Other (expense) income Interest expense, net ) ) Rental income - Loss on impairment of investment - ) Loss from debt extinguishment - ) Other income (expense) ) ) Total other (expense) income ) ) Net loss from continuing operations attributable to common stockholders ) ) Discontinued operations Gain on debt extinguishment in connection with forbearance for consideration of discontinued operations Loss from operations of discontinued entity ) ) Income tax benefit - - (Loss) gain from discontinued operations ) Net (loss) income $ ) $ Net (loss) income per common share: Basic and Diluted: Earnings per share from continuing operations $ ) $ ) Earnings per share from discontinued operations ) $ ) $ Weighted average shares outstanding – Basic and Diluted F-3 CARGO CONNECTION LOGISTICS HOLDING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIENCY AS OF DECEMBER 31, 2009 Additional Total Common Stock Paid-in Accumulated Stockholders' Shares Amount Capital Deficit Deficiency Balance December 31, 2007 $ $ $ ) $ ) Conversion of principal on secured convertible notes into common stock ) - Issuance of common stock for principal payment of note - - Net loss - - - Balance December 31, 2008 $ $ $ ) $ ) Issuance of stock options in lieu of payment for accrued compensation - - - Net loss - - - ) ) Balance December 31, 2009 $ $ $ ) $ ) See accompanying notes to consolidated financial statements F-4 CARGO CONNECTION LOGISTICS HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 Cash flows from operating activities: Net loss from continuing operations attributable to common stockholders $ ) ) Adjustments to reconcile net loss to net cash used in operating activities: (Loss) gain from operations of discontinued entity ) Amortization of note discounts - Gain on extinguishment of debt - Non-controlling interest ) 13 Impairment of investment in NMDT - Changes in: Escrow held by attorney ) Prepaid expenses - ) Accounts payable and accrued expenses Net cash (used in) provided by operating activities – continuing ) Net cash provided by (used in) operating activities – discontinued ) Net cash used in operating activities ) ) . Cash flows from investing activities Net cash provided by investing activities - continuing - - Net cash provided by investing activities - discontinued - Net cash provided by investing activities - Cash flows from financing activities Repayments to officers - ) Proceeds from notes payable - Net cash used in financing activities - continuing - ) Net cash provided by (used in) financing activities – discontinued ) Net cash provided by (used in) financing activities ) Net (decrease) increase in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information Interest expense $
